Motions granted and indictments removed from Supreme Court, Wyoming County to Supreme Court, Brie County. Memorandum: By order of the Governor, the Attorney-General was directed to supersede the District Attorney of Wyoming County with regard to acts occurring at the Attica Correctional Facility between September 9, 1971 and September 13, 1971. Thereafter, an additional Special and Trial Term of Supreme Court, with Grand Jury, was ordered by this court. The Honorable Carman F. Ball was assigned to preside at that term. The Grand Jury has filed a partial report, returning 37 indictments, charging various violations of the Penal Law. All but 12 defendants charged in such indictments have moved or joined in motions addressed to this court to change the venue of the indictments pursuant to the provisions of CPL 230.20 and extending the time for defendants to obtain counsel and for the filing of pretrial motions. Ample grounds appear for removing the venue of the indictments and actions from the County of Wyoming. A prerequisite to assuring fair and impartial trials of the pending indictments is the provision of physical facilities suitable and adequate for the prompt and orderly disposition of the charges. The existing facilities in Wyoming County are inadequate. The single courthouse in this rural county has only one courtroom and limited court-related facilities, obviously insufficient for the trial of these indictments. In this county of 37,000 population the limited number of veniremen qualified for service is restricted by the residence in the county of a large number of persons who are directly or indirectly associated with the Attica Correctional Facility. The orderly conduct of the trials would be further hindered by the lack of adequate facilities for the housing and security of defendants and witnesses. Venue is therefore removed to Supreme Court, Brie County, where court and court-related facilities are available and adequate. This county, with a population in excess of one million, has a much greater number of qualified veniremen available for service. Furthermore, a large number of well-qualified attorneys is available. We have considered the request that venue be removed to Hew York City but have concluded that the congestion of the Criminal Court Calendars and the limitations of court-related facilities in Hew York City would make prompt and orderly disposition of the trials difficult, if not impossible. The Justice assigned to conduct such additional Trial and Special Term of Supreme Court may request such additional parts thereof for the trial of the indictments and for the hearing and determination of all matters pending before such Term as he may deem necessary to facilitate the proceedings. All applications by defendants for additional time in which to obtain counsel and for the making of pretrial motions and applications shall be made to the Justice assigned to conduct the additional Term, and the time to make such applications is extended to 20 days after service of the order herein with notice of entry thereof. All concur. Present — Goldman, P. J., Marsh, Witmer, Moule and Simons, JJ.